DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 have been reviewed and are under consideration by this office action.
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 12/08/2021, Applicant, on 05/09/2021, amended claims (claims 1, 7, and 13). Claims 1-18 are pending in this application and have been rejected below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.


	

Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 112
Applicant’s contends that the amended claims remove the operation of the predictive functions, as the predictive functions respond to events by updating the state of entities in a knowledge graph and publishing an event log indicative of the response to the events.
The Examiner finds the arguments unpersuasive. The claims still recite and require the use of the predictive functions.  For example the predictive functions are “predictive functions responding to an applied one of the events by updating a corresponding one or more of the entities in the knowledge graph.” Further the predictive functions require events to be “mapped to the selected one of the predictive functions,” and the knowledge graphs are updated “responsive to the predictive functions.” It remains unclear what exactly the predictive functions are and how they are defined. There is no corresponding formula or algorithm to understand how or what the predictive functions are. 
The 112 Rejection is updated and maintained.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 (claims 7 and 13 are similar) recites features which do not have adequate written description. These are: 

    PNG
    media_image1.png
    275
    562
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    130
    544
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    137
    533
    media_image3.png
    Greyscale


The specification discusses the predictive functions and predictive values being used to produce predictive values as shown here:

    PNG
    media_image4.png
    295
    613
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    143
    613
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    156
    603
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    259
    617
    media_image7.png
    Greyscale

While the specification provides verbatim support for the use of predictive functions to produce predictive values, it does not disclose what these functions are, how they are used to produce the predictive values, what predictive values are being produced, and what inputs are used to produce these values based on the function.
The specification does not actually disclose or describe what predictive values are being produced, and what inputs are used to produce these values based on the function. Merely describing in a verbatim manner that there are predictive functions that produce predictive values to either determine a change in KPIs or update a knowledge graph only provides verbatim support for how the inventors intended the function be performed.  The disclosure in the specification fails to meet the applicant’s burden for providing an adequate written description to disclose how they solved the problem that the specification purports to solve.
The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
There are thus two requirements under 112 1st written description.  One is to show possession and the other is to disclose the “technologic knowledge” upon which a patent would be based.
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.
Since the specification makes it clear that the invention can be performed on a variety of computing apparatus the technologic knowledge is rather contained in the predictive functions to provide predictive values.   
The MPEP in 2161 states: 
“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps /procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”
	The specification, while providing verbatim support for the predictive functions as described above, however fails to adequately describe the details for this element in order to meet the applicant’s burden for disclosure under 112 1st paragraph (or 112 a).  Since the technologic knowledge of the invention is contained in how the computer performs this prediction (and the specification as noted above merely restates the function without describing how the inventor intended the function to be performed), the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph.   
 Claims 2-6, 8-12, 14-18 depend on claims 1, 7, and 13 and thus inherit the deficiency of their respective independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        





/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624